Citation Nr: 0207562	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  00-07 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied 
entitlement to service connection for the cause of the 
veteran's death, denied legal entitlement to accrued 
benefits, and denied entitlement to Dependency and Indemnity 
Compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318 
(West 1991 & Supp. 2001).  The appellant, the veteran's 
widow, filed a notice of disagreement as to the negative 
determination of her claim in September 1999.  In December 
1999, the RO released a statement of the case on the issue of 
entitlement to service connection for the cause of the 
veteran's death, to which the appellant filed a timely 
substantive appeal in March 2000.  In April 2000, the RO 
released a statement of the case on issues of entitlement to 
DIC benefits pursuant to 38 U.S.C.A. § 1318, to which the 
appellant has not filed a substantive appeal.  In March 2001, 
the Board remanded this case to the RO for consideration of 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
The matter was thereafter returned to the Board for its 
consideration.    


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
resolution of the issue on appeal has been requested or 
obtained by the RO, and the appellant has been notified of 
the evidence necessary to substantiate her claim.

2.  The veteran's death certificate shows that he died in 
September 1995 at the age of 79, and that the cause of his 
death was classified as cardiorespiratory arrest, resulting 
from acute myocardial infarction and hypertension.

3. The veteran was not a prisoner of war at any time during 
his active service.

4.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.

5.  No credible evidence has been presented that attributes 
the onset of the veteran's fatal disease process to active 
service.


CONCLUSION OF LAW

The requirements for establishing service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 101, 1110, 1310, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 66 Fed Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.1, 3.8, 3.9, 
3.303, 3.307, 3.309, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides, 
among other things, that the VA shall make reasonable efforts 
to notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant 
in obtaining that evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

First, the VA has a duty under the VCAA to notify the 
appellant and her representative of any information and 
evidence needed to substantiate and complete a claim.  
Collectively, the August 1999 rating decision, as well as the 
Statement of the Case and the various Supplemental Statements 
of the Case issued in connection with the appellant's appeal 
have notified her of the evidence considered, the pertinent 
laws and regulations and the reasons her claim was denied.  
Further, the March 2002 Supplemental Statement of the Case 
specifically informed the appellant of the provisions of the 
VCAA, the development undertaken and provided a detailed 
analysis of the appellant's claim.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  

Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate her claim.  In 
this regard, the veteran's service medical records are 
associated with the file, as well as all available post 
service medical records.  Also, in a letter to the appellant 
from the RO in April 2001 she was informed of the type of 
evidence she should submit to support her claim and she was 
invited to submit that evidence, but no additional evidence 
was submitted.  Simply put, the appellant has not made the 
Board aware of any additional outstanding evidence that needs 
to be obtained in order to fairly decide the claim.  
Accordingly, the Board finds that the VA has done everything 
reasonably possible to assist the appellant and that no 
further action is necessary to satisfy the VCAA.  

The appellant essentially contends that the veteran developed 
cardiovascular disease during service, more specifically 
while a prisoner of war (POW), and that this led to his 
death.  When a veteran dies of a service-connected 
disability, the veteran's surviving spouse is eligible for 
Dependency and Indemnity Compensation.  38 U.S.C.A. § 1310 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.5 (2001).  A 
service-connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for certain chronic 
diseases, such as cardiovascular disease, when the disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  The death of a veteran will 
be considered as having been due to a service-connected 
disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a).  A principal cause of death is 
one which, singularly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one which contributed 
substantially or materially to death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).  

The service department has verified that veteran served as a 
recognized guerilla from May 1945 to October 1945, and with 
the Regular Philippine Army from October 1945 to June 1946.  
No time as a POW was listed.

The Board initially observes that the appellant claims 
service connection for the cause of the veteran's death under 
POW liberalizing law.  See 38 U.S.C.A. §§ 101(32), 1112 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.1(y), 3.309(c) (2001).  
The Board notes, however, that there is no evidence in the 
claims file of the veteran having POW status at any time 
during his period of recognized active service.  Therefore, 
the Board finds that the appellant's claim cannot be 
evaluated under this theory of entitlement.

The appellant may, however, still be entitled to her claim if 
it can be shown that the veteran died of a service-connected 
or otherwise compensable disability.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  Here, however, the Board observes that 
the veteran was not service-connected for any disability 
during his lifetime, so consideration must instead be focused 
on whether the veteran's death was related to any incident, 
injury or disease of active service.  

The veteran's death certificate shows that he died of 
cardiorespiratory arrest resulting from acute myocardial 
infarction and hypertension.  The Board notes that a service 
medical examination record in the claims file reported no 
problems with the veteran's cardiovascular system and listed 
him physically qualified for service.  An Affidavit for 
Philippine Army Personnel signed by the veteran in May 1946 
shows the veteran did not report any cardiovascular disease 
under the portion of the Affidavit that asked for a 
chronological record of wounds and illness incurred from 
December 8, 1941 to the date of returned to military control.  
In fact, there is no competent medical evidence in the claims 
file of any heart-related problems suffered by the veteran 
until August 1995, the date of his treatment at a private 
hospital for hypertension, as noted in an April 1998 
statement.  

The Board acknowledges that the file contains an April 1997 
statement of Dr. S.M., noting his treatment of the veteran 
from 1947 until 1967 for hypertension with blood pressure at 
200/110, beriberi heart disease and acute myocardial 
infarction.  The Board observes, however, that the claims 
file also includes a memorandum indicating the results of an 
investigation by the RO concerning this physician.  The RO 
states that Dr. S.M. is a regular contributor of medical 
statements in support of VA claimants, statements that 
usually identify medical contributions and show periods of 
treatment often rendered from 40 to 50 years ago.  The RO 
also notes that it made several requests to Dr. S.M. for his 
clinical and/or treatment files contemporaneous to the 
periods of such treatment, but that Dr. S.M. indicated that 
all such records were destroyed in a 1983 fire.  The 
memorandum concludes that the statements describing medical 
histories prior to 1983 are based solely upon the doctor's 
memory and are unsubstantiated by supportive medical 
documentation.  The appellant was notified in the Statement 
of the Case that the RO found this doctor's statement had no 
probative value because it was based on memory without any 
supportive medical documentation.  

The Board further observes that, in compliance with the VCAA, 
the claims file contains multiple notices from the RO to the 
appellant advising her that in order to support the claim, 
medical evidence is still needed to show treatment for heart 
problems during service or immediately following it, or 
alternatively, other medical evidence linking the veteran's 
heart problems to his active service.  The Board notes that, 
other than the previously discussed evidence, no other 
medical evidence has been able to be associated with the 
claims file in support of the claim, and the Board finds that 
the RO made all appropriate attempts to locate any such 
information.

The Board may only consider independent medical evidence to 
support its findings, and must cite to competent evidence of 
record to support its conclusions.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997); Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
This matter clearly involves a medical question, and so the 
Board cannot draw inferences as to medical causation or 
etiology without a solid foundation in the record.  See 
Colvin, supra.

The Board has carefully considered the appellant's 
contentions and the evidence, including the statement of Dr. 
S.M.  After reviewing the evidence, however, the Board finds 
that the preponderance of the evidence is against the claim.

The veteran's death certificate shows cardiorespiratory 
arrest, resulting from acute myocardial infarction and 
hypertension, as his cause of death.  The Board finds that no 
competent medical evidence has been submitted to show any 
complaints, symptoms, treatment or diagnosis of any heart-
related disorder until August 1995, almost 50 years after the 
veteran's period of active service.  While the Board observes 
that Dr. S.M.'s statement asserts treatment for three heart-
related conditions possibly as early as 1947, shortly after 
the veteran's service, the Board finds this statement to be 
based solely upon the doctor's memory and unsubstantiated by 
any supportive medical documentation.  It is also not clear 
whether this treatment was even within one year of the 
veteran's separation from service for the purpose of 
presumptive service connection.  The Board further observes 
that Dr. S.M. apparently based his diagnoses for this one 
patient entirely upon his recollection of events occurring 
several decades prior, without the benefit of any records to 
consult, and yet was even able to recall the veteran's exact 
blood pressure reading.  The Board finds that Dr. S.M.'s 
purported ability to remember that level of information under 
those circumstances is clearly beyond what could reasonably 
be expected and as such, lacks credibility.  Accordingly, the 
statement on its own is insufficient to establish service 
connection.  

The Board has considered the benefit of the doubt rule, but 
as the preponderance of the evidence is against the claim, 
the evidence is not in equipoise, and there is no basis to 
apply it.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, the appellant's claim cannot 
be granted under the law.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

